UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CAROLYN D. WILSON,
Plaintiff-Appellant,

v.
                                                                      No. 97-2252
MICHAEL F. DIMARIO; JEROME
LATTISAW,
Defendants-Appellees.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Marvin J. Garbis, District Judge.
(CA-95-1109-MJG)

Submitted: March 17, 1998

Decided: March 31, 1998

Before NIEMEYER and MOTZ, Circuit Judges, and PHILLIPS,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Michael B. Green, Towson, Maryland, for Appellant. Lynne A. Bat-
taglia, United States Attorney, Charles J. Peters, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Carolyn Wilson appeals from the district court's order
granting the Defendants' motion for summary judgment and dismiss-
ing her Title VII1 complaint in which she raised claims of sexual
harassment and retaliation. On appeal, Wilson challenges the district
court's findings that she failed to establish a prima facie case of sex-
ual harassment and that she failed to exhaust her administrative reme-
dies concerning her retaliation claim. She also alleges that her
supervisor can be held individually liable for sexually harassing her.
Finding no error, we affirm.

From 1991 to 1994, Wilson worked at the Government Printing
Office ("GPO") warehouse in Laurel, Maryland. In January 1994,
Wilson filed a complaint alleging sexual harassment by her supervi-
sor, Jerome Lattisaw. Specifically, Wilson alleged that Lattisaw used
inappropriate language in December 1992. The agency's EEO office
immediately investigated the complaint. Wilson was transferred to the
agency's main office in Washington, D.C., in February 1994.2 Wilson
filed a second complaint in March 1994 alleging sexual harassment
by Lattisaw from the summer of 1991 through 1993. After receiving
a right to sue letter, Wilson filed the instant complaint in district
court.

Summary judgment is appropriate when there is "no genuine issue
of material fact," given the parties' burdens of proof at trial. Anderson
_________________________________________________________________
1 Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e-
2000e-17 (West 1994 & Supp. 1997).
2 Significant evidence was presented suggesting that Wilson requested
this transfer. However, in her complaint, she alleged that the transfer was
involuntary and retaliatory. For purposes of summary judgment, the dis-
trict court properly assumed that the transfer was involuntary.

                    2
v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986); see Fed. R. Civ.
P. 56(c). In determining whether the moving party has shown that
there is no genuine issue of material fact, we must assess the factual
evidence and all inferences to be drawn therefrom in the light most
favorable to the non-moving party. See Ross v. Communications Sat-
ellite Corp., 759 F.2d 355, 364 (4th Cir. 1985). We review a grant of
summary judgment de novo. See Higgins v. E.I. DuPont de Nemours
& Co., 863 F.2d 1162, 1167 (4th Cir. 1988). In the present case, we
find that the district court properly granted the Defendants' motion.

To establish a prima facie case of sexual harassment, Wilson must
show that: (1) the alleged misconduct was unwelcome; (2) the alleged
misconduct was based on her sex; (3) it was sufficiently severe or per-
vasive to alter the conditions of her employment and to create an abu-
sive work environment; and (4) it was imputable on some factual
basis to the employer. See Spicer v. Virginia Dep't of Corrections, 66
F.3d 705, 709-10 (4th Cir. 1995). This court has interpreted the fourth
element as imposing employer liability only in cases where the
employer knew or should have known about the alleged harassment
and took no adequate steps to correct the situation. See id. at 710;
Andrade v. Mayfair Management, Inc., 88 F.3d 258, 261 (4th Cir.
1996).

In the present case, the district court concluded that there were
material issues of fact as to the first three elements. However, the
court found that Wilson could not establish the fourth element. While
there was some controversy over whether the employer knew or
should have known about the alleged harassment, we agree with the
district court's finding that there were no genuine issues of material
fact concerning the steps taken by the GPO to remedy the situation.
Wilson was transferred to another facility approximately one month
after filing her complaint, and she conceded that the harassment
stopped after the transfer.3 While Wilson alleges that Lattisaw should
_________________________________________________________________

3 Below and on appeal, Wilson alleged that the harassment resumed
when she was eventually transferred back to the Laurel facility. How-
ever, like the district court, we will not consider this aspect of Wilson's
claim because she did not raise it in her initial or proposed amended
complaints in federal district court, nor did she raise it in an administra-

                     3
have been the one transferred, this court has never required an
employer to make the most effective or convenient response to avoid
liability; only an adequate one. See Spicer, 66 F.3d at 710. Since the
harassment stopped after Wilson's transfer, we find that the district
court properly granted summary judgment based on the GPO's ade-
quate remedial actions.

We also reject Wilson's assertion that the district court erred by
dismissing her retaliation claim for failure to exhaust. Wilson alleges
that Defendants retaliated against her by transferring her to Washing-
ton, D.C., in February 1994, but she did not raise this claim in her
March 1994 administrative complaint. Wilson relies on the general
rule which states that she may raise a retaliation claim for the first
time in federal court, without exhausting her administrative remedies.
See Nealon v. Stone, 958 F.2d 584, 590 (4th Cir. 1992) (holding that
it is counterproductive to require a plaintiff to file a subsequent com-
plaint for retaliation resulting from the filing of her initial complaint).
However, this general rule does not apply in cases such as this where
Wilson could have alleged retaliation in her March 1994 administra-
tive complaint. See Riley v. Technical & Management Servs. Corp.,
872 F. Supp. 1454, 1459-60 (D. Md. 1995) ("Plaintiffs must exhaust
their administrative remedies when the alleged retaliation could have
been raised in the original EEOC complaint."), aff'd, 79 F.3d 1141
(4th Cir. 1996) (unpublished); see also Ang v. Procter & Gamble Co.,
932 F.2d 540, 547 (6th Cir. 1991); Steffen v. Meridian Life Ins. Co.,
859 F.2d 534, 545 n.2 (7th Cir. 1988).

Finally, we find that the district court properly dismissed Wilson's
complaint against Lattisaw in his individual capacity. Federal
employees must name the department or agency head as the defendant
in any Title VII claim.4 We agree with the other courts which have
_________________________________________________________________

tive complaint. See Molhotra v. Cotter & Company , 885 F.2d 1305, 1312
(7th Cir. 1989) (holding that claim was barred because it was not raised
in prior administrative charge and charge which was filed pertained to an
earlier time period, a different type of harassment, and involved different
people). Wilson's complaints only alleged misconduct during the time up
to and including her transfer to Washington, D.C.

4 42 U.S.C. § 2000e-16(c) (1994).

                     4
addressed this issue and find that the department or agency head is the
only proper defendant in cases alleging a violation of Title VII and
that federal employees cannot be held liable in their individual capaci-
ties. See Soto v. United States Postal Serv., 905 F.2d 537, 539 (1st
Cir. 1990); Newbold v. United States Postal Serv., 614 F.2d 46, 47
(5th Cir. 1980).

Accordingly, we affirm the district court's order. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                    5